Citation Nr: 1420452	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-39 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a disability manifested dizziness and unsteadiness, to include vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2003 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2012, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issue of entitlement to service connection for a disability manifested by dizziness and unsteadiness, to include vertigo, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).





FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's tinnitus has its onset during his period of active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of his claim for tinnitus given the favorable nature of the Board's decision herein. Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran is competent to provide a diagnosis of a simple condition such as tinnitus.  See Charles v. Principi, 16 Vet. App. 370   (2002).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant." Id. at 367.

Tinnitus is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993). It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); See also Kelly v. Brown, 7 Vet. App. 471, 472 (1995).

Analysis

At a June 2008 VA Audiology examination, the Veteran reported a history of tinnitus, which was not constant, but was recurrent.  The Veteran related that his tinnitus occurs two to three times a week for a few seconds.  In a statement from the Veteran, received in August 2009 the Veteran stated that he has ringing in his ears from his experience in Iraq.  The Veteran stated that he lived near a location where a lot of mortar was being shot, and that the Veteran himself shot loud weapons.  The Veteran reported that he hears a sound that others do not.  The Veteran reported that the noise lasts four to five minutes every two to three days, stating that the noise is uncomfortable, disturbing, and annoying.  In the Veteran's Notice of Disagreement, received in January 2010, the Veteran stated that he heard a lot of loud explosions, and that he had to spend time on the back of planes as part of his medical evacuation duties.  The Veteran stated that he has suffered from tinnitus since his discharge, and continues to have tinnitus.  The Veteran described the noise in his ears as a "high-pitched whine and static buzz of a radio."  

The Veteran stated that he was involved in a HUM-V explosion in 2005.  In February 2010 a VA medical center treatment note shows that the Veteran complained of ringing in his ears with headaches and nausea.  A March 2010 treatment entry reflects that the Veteran has weekly episodes of severe headaches accompanied by tinnitus and occasional unsteadiness.  In February 2010 the Veteran stated that he suffers from occasional tinnitus about three to four times a week lasting twenty to thirty minutes.  At the Veteran's June 2012 video conference Board hearing the Veteran stated that he was exposed to IEDs, and gunfire.  

The Veteran is competent to provide a diagnosis of a simple condition such as tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Since tinnitus is a subjective condition, the Veteran is also found to be credible regarding his description of his tinnitus. The Veteran has given no reason for the Board to doubt his credibility or the evidence of record. Therefore, the Veteran fulfills the current disability element for service connection based on his history of complaints of having tinnitus.

The evidence of record supports a finding that the Veteran sustained an in-service injury in the form of loud noise exposure.  The Veteran reported being exposed to IEDs, mortar explosions, and spending time on airplanes with loud engines.  The Veteran is competent to discuss his experiences, and exposure to noise, as well his symptomatology of tinnitus.  Id.  Furthermore, competent lay testimony "can be rejected only if found to be mistaken or otherwise deemed not credible." McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006). The record contains no reason to find the Veteran not credible, and therefore the second element of in-service injury is met.

The evidence of record does not clearly show that the Veteran actually had symptoms of tinnitus during and after service.  However, when the evidence reaches a relative level of equipoise, the Board is required to resolve doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, the service record confirms, by way of the type, circumstances and hardships of his service, that the Veteran was exposed to loud noise in the form of IEDs, explosions and jet engines in service.  The record evidence contains the Veteran's consistent statements that he had symptoms of ringing in the ears at the time he was exposed to loud noise in service, which the Board finds to be both competent and credible.  Finally, the June 2008 VA examination report indicates that the Veteran denied civilian noise exposure, reflects his account of military noise exposure, and indicates a finding of intermediate and recurrent tinnitus.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in during his period of active duty service.  Accordingly, the Veteran is entitled to service connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a disability manifested by dizziness and unsteadiness, to include vertigo.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

The record evidence establishes that the Veteran was exposed to loud noise during his period of active duty service.  As determined by the decision above, service connection is now established for tinnitus.

The evidence of record contains the Veteran's assertions that he suffers from episodes of dizziness and unsteadiness, and indicates that on occasion he has experienced such episodes along with his symptoms of tinnitus.  While the record seems suggest that the Veteran may have signs and symptoms of vertigo, it also seems to suggest that the now service-connected tinnitus may be associated with these same symptoms.  Consequently, the Board finds that the dizziness and unsteadiness claim, to include vertigo, should be remanded to obtain a VA examination and opinion on whether the Veteran's episodes of dizziness and unsteadiness are manifestations of any presently existing vertigo; and, if so, whether the Veteran's episodes of dizziness and unsteadiness, to include vertigo, results from the Veteran's in-service noise exposure; or, whether such episodes were caused or aggravated by the Veteran's service-connected tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximates dates of treatment of health care providers, both VA and private, who have treated him for symptoms or episodes of dizziness and unsteadiness since August 2010.  After securing the necessary releases, request any records properly identified by the Veteran, which are not duplicates of those already contained in the claims file.  If any requested records are unavailable, then the file claims is to be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for a VA ears, nose and throat examination (ENT) examination to determine if the Veteran has a presently existing vertigo (manifested by dizziness and unsteadiness); and if so, the etiology of that condition.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

a. Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a peripheral vestibular disorder, to include vertigo?  If the Veteran has developed any such disorder, it is at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's exposure to loud noise?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is the cause of any currently diagnosed peripheral vestibular disorder, to include vertigo?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus caused a worsening of any currently diagnosed peripheral vestibular disorder, to include vertigo, beyond the normal progress of that disease?

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, re-adjudicate the issue of entitlement to service connection for a disability manifested by dizziness and unsteadiness, to include vertigo.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


